



Exhibit 10.4




COTY


January 8, 2019




Laurent Kleitman




Dear Laurent:


This letter (the "Agreement and Release") confirms our agreement with regard to
your separation from employment with Coty Inc. (the "Company"), effective July
7th, 2019 (the "Separation Date"). Our understanding and agreement with respect
to your separation is as follows:


1.The last day of your active employment with the Company shall be January 8,
2019 (the "Active Employment Separation Date"). You will be on paid leave during
the period from the Active Employment Separation Date through the Separation
Date (the "Paid Leave Period").


2.Your total unconditional compensation, payments and benefits from the Company
shall be as follows:


a.You will continue to be paid at your current annual base compensation rate of
USD 812,000, less applicable statutory deductions and authorized withholdings,
through the Separation Date, payable semi-monthly in accordance with the
Company's regular and customary payroll schedule and practices.


b.Within 30 days after the Separation Date, you will be paid the sum of USD for
all unused vacation benefits which shall accrue as of the Separation Date, which
total TBC days, less applicable statutory deductions and authorized
withholdings.


c.You will be reimbursed for reasonable documented business expenses incurred by
you through the Separation Date, in accordance with Company policy.


d.If you currently have Company medical or dental coverage, you will continue to
be eligible to participate in the Company's medical and dental insurance plans
for active employees, until the 28th day after the Separation Date (i.e., August
4, 2019). You will receive, under separate cover, general information about your
rights to elect continuation coverage under the Consolidated Omnibus Budget
Reconciliation Act ("COBRA").


e.During the Paid Leave Period, you will remain an employee of the Company, and
will perform, from either your home or the Company's offices (as the Company may
direct), such duties and responsibilities as the Company reasonably requests,
including, without limitation, with respect to transitioning your duties and
responsibilities.


Nothing in this Agreement and Release is intended to impair any of these rights.


3.Provided that you execute and return this Agreement and Release to the Company
no





--------------------------------------------------------------------------------





later than February 4, 2019, and do not timely revoke your acceptance of this
Agreement and Release, you will receive, in addition to the payments and
benefits described in paragraph 2, the following:


a.Severance in the gross amount of USD 812,000, less applicable statutory
deductions and authorized withholdings, representing twelve months' salary at
your current base rate of compensation, payable in a lump sum within 60 days
after the Separation Date.


b.Direct payment of your COBRA coverage premiums for the period of twelve months
following the Separation Date.


c.An APP Award for the 2019 fiscal year, payable when APP awards are paid by the
Company according to APP Targets as communicated to you by letter from Camillo
Pane dated from September 17, 2018.


d.Reimbursement of repatriation costs, in accordance with Section 4.12 of your
employment agreement with the Company, dated January 16, 2017 (the "Employment
Agreement").


The payments and benefits described in this paragraph 3 shall be referred to
collectively herein as the "Separation Benefits."


4.Provided that, in addition to timely executing and returning this Agreement
and Release to the Company, and not revoking your acceptance of this Agreement
and Release, you also execute and return to the Company the separation
certificate attached as Exhibit A (the "Separation Certificate") not less than
one day and not more than ten days following the Separation Date, and do not
timely revoke your acceptance of the Separation Certificate, you will receive,
in addition to the payments and benefits described in paragraphs 2 and 3:


a.Forgiveness of the amount of the Sign-On Payment that remains reimbursable by
you to the Company pursuant to Section 3.3 of the Employment Agreement.


b.Up to 12 consecutive months of Executive until Landing Outplacement Services
Program through Right Management, or other outplacement service provider
selected by the Company, such services to commence no later than 30 days
following the Separation Date.


The payments and benefits described in this paragraph 3 shall be referred to
collectively herein as the "Supplemental Separation Benefits."


5.Except as expressly set forth in this Agreement and Release, you will cease to
actively participate in all Company benefit plans and programs as of the Active
Employment Separation Date.


6.a. Other than as set forth in this Agreement and Release, you acknowledge and
agree that you are not entitled to any additional compensation, bonuses,
incentive compensation, payments or benefits of any kind from the Releasees (as
that term is defined in paragraph 8(d)), including, without limitation, any
notice or separation payments otherwise due under any offer letter or employment
agreement you have with the Company (including, without limitation, the
Employment Agreement), or under the Coty Severance Pay Plan as amended and
restated effective October 1, 2016 (the "Coty Severance Pay Plan") or any other
severance plan, policy or arrangement of the Company, and that no
representations or promises to the contrary have been made to you or to anyone
on your behalf.


a.You further acknowledge and agree that, effective as of the Active Employment
Separation Date, you will immediately forfeit in their entirety any and all
unvested restricted stock units granted to you under the Long-Term Incentive
Plan of the Company in which you currently participate (the “LTIP” and “ELITE”),
in accordance with the terms of the LTIP and





--------------------------------------------------------------------------------





ELITE and the forfeiture provisions of the award agreements or terms and
conditions with respect thereto.


7.The Company will not object to any lawful application by you to receive
unemployment benefits.


8.a.    As a condition of the Company’s willingness to enter into this Agreement
and Release, and in consideration for the agreements of the Company contained
herein (including, without limitation, the Separation Benefits), you hereby
release, waive and forever discharge the Releasees from, and hereby acknowledge
full accord and satisfaction of, all claims, demands, causes of action, and
liabilities of any kind whatsoever (upon any legal or equitable theory, whether
contractual, common law or statutory, under federal, state or local law or
otherwise), whether known or unknown, asserted or unasserted, by reason of any
act, omission, transaction, agreement or occurrence that you ever had, now have
or hereafter may have against any of the Releasees up to and including the date
of the execution of this Agreement and Release, except for the Company's
obligations pursuant to this Agreement.


Without limiting the generality of the foregoing, you hereby release and forever
discharge the Releasees from:


(i)
all claims relating to or arising from your employment with the Company, the
terms and conditions of that employment, and the termination of that employment;



(ii)
all claims of employment discrimination or retaliation under any federal, state
or local statute or ordinance, public policy or the common law, including,
without limitation, claims under Title VII of the Civil Rights Act of 1964, the
Civil Rights Acts of 1866, 1870 and 1991, the Americans with Disabilities Act,
the Age Discrimination in Employment Act, the Older Workers Benefit Protection
Act, the Family and Medical Leave Act, the New York State and New York City
Human Rights Laws, the New York Labor Law, the New York Civil Rights Law, the
New York Equal Pay Law, the New York Whistleblower Law and the New York
Constitution, as such laws have been amended from time to time;



(iii)
all contract and quasi-contract claims (including, without limitation, claims
under the Employment Agreement), claims for promissory estoppel or detrimental
reliance, claims for wages, bonuses, incentive compensation, and severance
allowances or entitlements (including, without limitation, under the Coty
Severance Pay Plan or any other plans, programs, or arrangements of the Company
or its affiliates);



(iv)
all claims for employee benefits, including, without limitation, claims under
the Employee Retirement Income Security Act of 1974; provided, however, that
nothing in this paragraph 8 is intended to release, diminish, or otherwise
affect any vested monies or other vested benefits to which you may be entitled
from, under, or pursuant to any savings or retirement plan of the Company;



(v)
all claims for fraud, fraudulent inducement, slander, libel, defamation,
disparagement, negligent or intentional infliction of emotional distress,
personal injury, prima facie tort, negligence, compensatory or punitive damages,
or any other claim for damages or injury of any






--------------------------------------------------------------------------------





kind whatsoever; and,


(vi)
all claims for monetary recovery, including, without limitation, attorneys'
fees, experts' fees, medical fees or expenses, costs and disbursements and the
like.



a.You further agree to waive your rights under any other statute or regulation,
state or federal, that provides that a general release does not extend to claims
that you do not know or suspect to exist in your favor at the time of executing
this Agreement and Release, which if known to you must have materially affected
your settlement with the Company.


b.This general release is not intended to and does not affect any rights or
claims you may have arising after the date this Agreement and Release is
executed by you.


c.For purposes of this Agreement and Release, the term "Releasees" means the
Company, its current and former direct and indirect affiliates, divisions,
predecessors, successors and assigns (the "Coty Group"), each of their current
and former officers, directors, employees, representatives, attorneys and
agents, whether acting as agents or in individual capacities, and the Company's
pension and welfare benefit plans (and their respective administrators,
fiduciaries, trustees and insurers), whether acting as agents or in individual
capacities, and this general release shall inure to the benefit of and shall be
binding upon and enforceable by all such entities and individuals.


9.You agree to return to the Company, on or before the earlier of (i) the
Separation Date or (ii) such earlier date as may be requested by the Company,
computer equipment, office keys, credit and telephone cards, ID and access
cards, etc., and all original and duplicate copies of your work product and
files, calendars, books, employee handbooks, records, notes, notebooks, manuals,
mobile phones, iPhones, iPads and similar electronic devices, external drives,
thumb drives, memory cards and sticks, computer disks, diskettes, and any other
magnetic, digital and other media materials you have in your possession or under
your control belonging to the Coty Group, or containing Confidential Information
(as defined in paragraph IO(b)). By signing this Agreement and Release, you
confirm that you will not retain in your possession or under your control any of
the documents or materials described in this paragraph 9, and that your
entitlement to any portion of the Separation Benefits or Supplemental Separation
Benefit is expressly conditioned upon all such documents and materials having
been returned to the Company in accordance with the provisions of this paragraph
9.


10.a.    You agree that, except as provided in the next sentence, the terms and
conditions of this Agreement and Release shall be kept in confidence. Unless and
until you first obtain written permission from the Company's General Counsel,
and only to the extent you obtain such permission, you will not knowingly
disclose this information to anyone, except: (i) as reasonably necessary to
enforce this Agreement and Release; (ii) to your attorneys or bona fide tax
advisors; (iii) to your spouse or spousal equivalent; (iv) as permitted by
paragraph 10(g) or paragraph 12(b); (v) to governmental taxing authorities; or,
(vi) pursuant to compulsory legal process or a court order.


b.You acknowledge that, while employed by the Company, you had access to and
possessed confidential and proprietary information and materials concerning the
Coty Group and its agents, customers, employees, vendors, licensors, consultants
and suppliers that are not publicly available, including, by way of example:
information concerning research and development, trade secrets, sales, products,
marketing, merchandising, distribution, manufacturing, finance, technology and
intellectual property (patents, design patents, trademarks, trade dress,
copyrights); technical and administrative manuals, associated forms, processes,
computer hardware and software; strategic and business planning; human resources
information concerning employees and former employees, including, without
limitation, as to recruitment, retention and compensation, performance
evaluations and succession planning; and, actual and threatened claims
(collectively, "Confidential Information"). You agree that the Coty Group will
be irreparably damaged if you use or disclose Confidential





--------------------------------------------------------------------------------





Information, and you therefore agree never to use or disclose Confidential
Information before it has become publicly known through no fault of your own
except pursuant to compulsory legal process or a court order. If you are ever
asked to disclose any Confidential Information, pursuant to legal process or
otherwise, we request that you promptly contact the Company's General Counsel.


c.If permitted by law, you further agree to give reasonable notice to the
Company's General Counsel of all attempts by third parties: (i) to compel
disclosure of any Confidential Information; or, (ii) to require you to testify
in any matter concerning any of the Releasees.


d.You agree that, prior to making any permitted disclosure pursuant to paragraph
10(a)(ii) or (iii), you shall obtain the agreement of the person to whom the
disclosure is being made that he or she shall keep confidential the disclosed
information.


e.You agree not to initiate any publicity or to solicit or initiate any demand
or request by others not party to this Agreement and Release for any disclosure
of the Confidential Information.


f.You agree to cooperate with the Company with respect to any inquiries or other
matters, including any legal or administrative proceedings brought against the
Company, that relate to or arise out of your employment with the Company.


g.Notwithstanding anything in this Agreement and Release to the contrary, you
may, without informing or obtaining prior authorization from the Company: (i)
disclose trade secrets in confidence to a federal, state or local government
official, directly or indirectly, or to your attorney, solely for the purpose of
reporting or investigating a suspected violation of law that directly pertains
to the trade secrets; (ii) disclose trade secrets in a complaint or other
document filed in a judicial or administrative proceeding that directly pertains
to the trade secrets, if such filing is made under seal; and, (iii) disclose
trade secrets to your attorney and use the trade secrets in a judicial or
administrative proceeding brought by you against the Company alleging
retaliation for your having reported a violation of law, provided that you file
any document containing the trade secrets under seal and do not otherwise
disclose the trade secrets, except as required by court order.


11.You agree that you will take no action that is intended, or would reasonably
be expected, to harm, disparage or impair the reputation of any of the
Releasees.


12.a. You represent that you have not commenced or caused to be commenced, or
participated, aided or cooperated in, any action, charge, complaint or
proceeding of any kind (on your behalf and/or on behalf of any other person or
entity and/or on behalf of or as a member of any alleged class of persons) that
is presently pending before any government agency charged with the enforcement
of any law, or any self-regulatory authority (each, a "Government Agency"), or
in any arbitral or judicial tribunal, against or involving any of the Releasees.


b. Nothing in this Agreement and Release (including, without limitation, your
general release in paragraph 8, your return of materials covenant in paragraph
9, your non-disclosure, confidentiality and cooperation covenants in paragraph
10, your non-disparagement covenant in paragraph 11, and your representation in
paragraph 12(a)) is intended to or shall (i) prevent, impede or interfere with
your ability to file a charge or complaint with any Government Agency, or (ii)
limit your ability to communicate with any Government Agency or otherwise
participate in any investigation or proceeding conducted by any Government
Agency, including providing documents or other information, without notice to or
prior authorization from the Company.


13.The making of this Agreement and Release is not intended, and shall not be
construed, as an admission that any of the Releasees has violated any federal,
state or local law, ordinance or regulation, breached any contract, or committed
any wrong whatsoever against you.





--------------------------------------------------------------------------------







14.You acknowledge and agree that neither the Company nor anyone acting on its
behalf has made any promises, commitments or representations to you concerning
the subject matter of this Agreement and Release other than those contained in
this Agreement and Release, and that you have not relied upon any statement or
representation made by the Company or anyone acting on its behalf with respect
to the basis or effect of this Agreement and Release or otherwise.


15.a.    You acknowledge that, before signing this Agreement and Release, you
were given a period of at least 21 days in which to review and consider it; you
have, in fact, carefully reviewed this Agreement and Release; and you are
entering into it voluntarily and of your own free will. You further acknowledge
that the Company encouraged you in writing to consult with your attorney before
signing it and that, to the extent you wished to do so, you have done so. You
further acknowledge that, if you executed this Agreement and Release before the
end of the 21-day period, such early execution was completely voluntary, and
that you had reasonable and ample time in which to review this Agreement and
Release.


a.You acknowledge that, for a period of seven days after you sign this Agreement
and Release, you have the right to revoke it by providing notice in writing to
the Company's General Counsel, via Fed Ex or other overnight delivery service.
This Agreement and Release will not become effective and enforceable until after
the expiration of the seven-day revocation period.


b.You understand that your acceptance of any portion of the Separation Benefits
at any time more than seven days after you sign this Agreement and Release
confirms that you did not revoke your assent to this Agreement and Release and,
therefore, that it is effective and enforceable.


c.The Company will only accept a copy of this Agreement and Release signed after
the Active Employment Separation Date.


16.If, at any time after the date of the execution of this Agreement and
Release, any provision of this Agreement and Release shall be held by any court
of competent jurisdiction to be illegal, void or unenforceable, such provision
shall be of no force and effect. However, the illegality or unenforceability of
such provision shall have no effect upon, and shall not impair the
enforceability of, any other provision of this Agreement and Release; provided,
however, that if paragraph 8 is held to be illegal, void or unenforceable, you
agree to promptly execute a valid general release and waiver in favor of the
Releasees.


17.This Agreement and Release contains the entire understanding of the parties
with respect to the subject matter hereof, and supersedes all prior agreements
and understandings, both written and oral, between the parties with respect to
the subject matter hereof, except that any existing post-employment obligations
you have with respect to confidentiality, noncompetition, nonsolicitation of
clients and nonsolicitation of employees under any agreement entered into
between you and the Company (including, without limitation, the Employment
Agreement and the Confidentiality, Non-Competition, and Non-Solicitation
Agreement between you and the Company) or common law, shall remain in full force
and effect. This Agreement and Release may not be changed orally, and no
modification, amendment or waiver of any of the provisions contained


in this Agreement and Release, nor any future representation, promise or
condition in connection with the subject matter hereof, shall be binding upon
any party unless made in writing and signed by such party.


18.This Agreement and Release shall bind you, your heirs, beneficiaries,
trustees, administrators, executors, and legal representatives, and shall inure
to the benefit of the Releasees, and their respective beneficiaries, trustees,
administrators, executors, assigns and legal





--------------------------------------------------------------------------------





representatives. You may not assign any of your rights or obligations under this
Agreement and Release. Without limiting the foregoing, the Company may assign
its rights and delegate its duties hereunder in whole or in part to any
affiliate of the Company or to any transferee of all or a portion of the assets
or business to which this Agreement and Release relates.


19.Should any provision of this Agreement and Release require interpretation or
construction, it is agreed by the parties that the entity interpreting or
construing the Agreement and Release shall not apply a presumption against one
party by reason of the rule of construction that a document is to be construed
more strictly against the party who prepared the document.


20.This Agreement and Release is governed by the laws of the State of New York,
without regard to its conflict of laws provisions. Any disputes under this
Agreement and Release shall be brought in a court of competent jurisdiction
sitting in the Borough of Manhattan, City of New York, State of New York, USA.
The parties hereby consent to the exclusive jurisdiction of such courts and to
service of process in any manner provided under New York law . Each party
irrevocably waives any objection it may now have or hereafter has with respect
to the venue of any suit, action or proceeding brought in any such court, and
waives any claim that such court is an inconvenient forum, and further agrees
that service of process in accordance with the foregoing shall be deemed in
every respect effective and valid personal service of process upon such party.


21.This Agreement and Release may be executed in more than one counterpart, each
of which shall be deemed an original, but all of which shall constitute one and
the same instrument. Electronic copies and photocopies shall be treated as
originals.





--------------------------------------------------------------------------------



If this Agreement and Release is acceptable to you, please indicate your
agreement by signing and dating the enclosed copy and returning it to me in the
enclosed envelope.


Very truly yours,
/s/ Sebastien Froidefond
Sebastien Froidefond (CHRO)




READ THIS AGREEMENT AND RELEASE AND CAREFULLY CONSIDER ALL OF ITS PROVISIONS
BEFORE SIGNING IT; IT HAS IMPORTANT LEGAL CONSEQUENCES AND INCLUDES A GENERAL
RELEASE AND WAIVER OF KNOWN AND UNKNOWN CLAIMS. CONSULT YOUR ATTORNEY BEFORE
SIGNING IT.


I acknowledge that I have read this Agreement and Release and that I understand
and voluntarily accept its terms.


THIS IS A LEGALLY ENFORCEABLE DOCUMENT.


/s/ Laurent Kleitman
Laurent Kleitman
8 January 2019









